F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 21 2000
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 DOROTHY J. WADE,

           Plaintiff-Appellant,
 v.                                                       No. 99-2314
 INTERNAL REVENUE SERVICE;                      (D.C. No. CIV-98-1469-LH/LFG)
 WILLIAM H. HUDSON,                                        (D.N.M.)

           Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Dorothy J. Wade appeals the district court’s decision dismissing

her action to quash summonses served on banks by the Internal Revenue Service



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
(I.R.S.). We affirm.

                                         I.

      The I.R.S. served two summonses on banks where Wade had accounts.

Wade filed a “Civil Action,” alleging that the I.R.S. could not audit her bank

records because

      she is a natural born free sovereign of the republic of New Mexico, by
      birth, and an inhabitant of New Mexico republic (or commonwealth) of the
      United States of America, and . . . she does not reside in, or claim to have
      citizenship in, the United States or a possession of the [U]nited States . . .
      [and] she does not reside or work in the U.S. enclave within any 50 states
      of the union.

ROA at tab 1. The district court found it did not have jurisdiction to quash the

summons because Wade failed to comply with the notice requirements of 26

U.S.C. § 7609(b)(2)(B).

                                         II.

      We review de novo the district court’s dismissal for lack of subject matter

jurisdiction. U.S. West, Inc. v. Tristani , 182 F.3d 1202, 1206 (10th Cir. 1999),

cert. denied , 120 S. Ct. 845 (2000). Wade raises two claims on appeal: (1) that

“under the United States Constitution, under the Fourth Amendment, the law

requires Due Process before her privacy can be invaded” and (2) that the district

court erred in “dismissing [Wade’s] complaint without investigating all of the

relevant circumstances surrounding the allegations.” Wade does not address the

jurisdiction issue.

                                         2
      In a proceeding to quash an I.R.S. summons, notice must be given “to the

person summoned” within 20 days of the individual’s notice of the summons. 26

U.S.C. § 7609(b)(2)(B). Wade does not dispute that she failed to mail a copy of

her petition to the bank as required by § 7609(b)(2)(B). Failure to comply with

§ 7609(b)(2)(B) is a jurisdictional defect. 26 C.F.R. § 301.7609-3(b)(2)(iii)

(stating that “[f]ailure to give timely notice to [] the summoned party . . . means

that the notified person has failed to institute a proceeding to quash and the

district court has no jurisdiction to hear the proceeding”). The district court did

not err in dismissing Wade’s complaint for lack of subject matter jurisdiction.

      The government has filed a motion for sanctions, arguing Wade’s appeal is

frivolous. Fed. R. App. P. 38 allows this court to award damages and costs to the

appellee if the court “determines that an appeal is frivolous.” We have noted that

      the following arguments . . . are completely lacking in legal merit and
      patently frivolous: (1) individuals (“free born, white, preamble, sovereign,
      natural, individual common law ‘de jure’ citizens of a state, etc.”) are not
      “persons” subject to taxation under the Internal Revenue code; (2) the
      authority of the United States is confined to the District of Columbia; . . .
      (4) the Sixteenth Amendment to the Constitution is either invalid or applies
      only to corporations; . . . (6) the income tax is voluntary; [and] (7) no
      statutory authority exists for imposing an income tax on individuals.

Lonsdale v. United States , 919 F.2d 1440, 1448 (10th Cir. 1990). We conclude

that Wade’s appeal is frivolous and grant the government’s motion for sanctions

in the amount of $1,000.   See United States v. Gosnell , 961 F.2d 1518, 1521

(10th Cir. 1992) (imposing sanctions for frivolous taxpayer appeal),   Casper v.

                                            3
Commissioner of Internal Revenue   , 805 F.2d 902, 906 (10th Cir. 1986) (same).

                                       III.

      We GRANT the government’s motion for sanctions in the amount of

$1,000 and AFFIRM the decision of the district court. The mandate shall issue

forthwith.

                                              Entered for the Court

                                              Mary Beck Briscoe
                                              Circuit Judge




                                        4